DETAILED ACTION

Status of Claims
Claims 1, 3, 7, 12-16, and 18-20 have been amended in the response received 7/30/2021.
Claim 2 has been previously canceled in the response received 3/22/2021.
Claim 21 is new in the response received 7/30/2021.
Accordingly, claims 1 and 3-21 are pending.
Claims 1 and 3-21 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claim 1, is directed to a method. Additionally, the non-transitory computer-readable storage medium, as claimed in claim 15, is directed to an apparatus. Furthermore, the computing device, as claimed in claim 20, is directed to a machine.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of determining item popularity. Specifically, representative claim 1 recites the abstract idea of: 
obtaining, from a plurality of messages of a plurality of messaging system users, user information and item purchase data indicative of past purchases of a number of items by the users during a time span, the item purchase data, for an item of the number, comprising temporal data indicative of a timing of each past purchase of the item; 
determining, for each item of the number, a set of popularity scores corresponding to a set of time periods of the time span, the determining comprising, for an item of the number and a time period of the set, using the item purchase data extracted from the plurality of messages to determine a popularity score corresponding to a number of purchases of the item in the time period; 
generating training data using the user information and item purchase data obtained from the plurality of messages, the training data comprising the set of popularity scores corresponding to the set of time periods associated with each item of the number of items; 
generating a model for generating popularity score predictions, comprising:
using the trained data to train the model for generating popularity score predictions;
		obtaining prediction feedback using the model and observed data; and
		updating the model in accordance with the obtained prediction feedback;
generating item popularity prediction output using the model, the item popularity prediction output representing future item preferences and comprising, for each item of the number of items, a set of predicted popularity scores corresponding to a set of future time periods; and 
providing the item popularity prediction output future item preferences from the model, the providing causing the item popularity prediction output to be displayed to a service provider.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 1 includes additional elements such as a computing device, a plurality of electronic messages, using the training data and a machine learning process to train the model for generating popularity score predictions, a user interface display at a computing device, and an online service provider. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Alice, representative claim 1 merely recites a commonplace business method (i.e., determining item popularity) being applied on a general purpose computer. See MPEP 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application.
As such, the additional elements do not integrate the judicial exception into a practical application of the abstract idea of determining item popularity and, thus, representative claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, as noted above, the additional elements recited in independent claim 1 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 1 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 1 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 1 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 1 is ineligible. 
Dependent claims 3-14 do not aid in the eligibility of independent claim 1. For example, claims 3-14 merely provide further embellishments of the limitations recited in independent claim 1. 
Furthermore, it is noted that certain dependent claims include additional elements of: a time-series analysis model (claim 6) and an item categorization model (claim 9). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
Thus, dependent claims 3-14 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a computer-readable storage medium and computing device, claims 15-19 and 
It is noted that certain dependent claims include additional elements of: a non-transitory computer-readable storage medium (claims 15 and 20) and a processor (claims 15 and 20). However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to using a computer to apply the abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to using a computer to apply the abstract idea and amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. 
As such, claims 15-19 and 20 are rejected for at least similar rationale as discussed above.

	


	
		

	




	
	


	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 12-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0341898 A1 (hereinafter Bose) in view of US 2018/0276695 A1 (hereinafter Dione) and US 2018/0285902 A1 (hereinafter Nazarian).

Regarding claim 1, Bose discloses a method comprising: 
obtaining, by a computing device, item purchase data indicative of past purchases of a number of items by the users during a time span, the item purchase data, for an item of the number, comprising temporal data indicative of a timing of each past purchase of the item (Bose, see at least: [0031] discloses “the plurality of data collectors 110…collect various data relating to items sold [i.e., a number of items] by the retail entity, including…times [i.e., temporal data], prices and sales.” [0032] discloses “data metrics 200 may include…year-week No., actual sales.” [0052] discloses “collects historical sales data relating to existing items at weekly intervals over the last three years [i.e., time span].” See also, Fig. 8 and Fig. 9 displaying collecting data relating to “actual sales” of items corresponding to a specific “week number” for a year); 
determining, by the computing and for each item of the number, a set of popularity scores corresponding to a set of time periods of the time span, the determining comprising, for an item of the number and a time period of the set, determining a popularity score corresponding to a number of purchases of the item in the time period (Bose, see at least: Fig. 9 displays collecting data relating to items including the week number in a given year and the actual sales [i.e., set of popularity scores] for each week in the year for the item. [0031] discloses “the plurality of data collectors 110…collect various data relating to items sold by the retail entity, including…times, prices and sales [i.e., popularity score corresponding to number of purchases].” [0032] discloses “data metrics 200 may include…year-week No., actual sales [i.e., popularity score corresponding to number of purchases].”); 
generating, by the computing device, training data using item purchase data obtained, the training data comprising the set of popularity scores corresponding to the set of time periods associated with each item of the number of items (Bose, see at least: Fig. 5 (step 502) & [0051] disclose gather data from components such as history database and then Fig. 5 (step 506) & [0057] disclose “one set of data will be used to train machine learning algorithms.” As disclosed in [0031] and [0052], at least, the data gathered from the history database includes data relating to sales and times of sales of items); 
generating, by the computing device, a model for generating popularity score predictions (Bose, see at least: [0058] discloses “training machine learning models using the set of training data,” wherein the various machine learning models are to forecast demand. See also, Fig. 5 (step 508)), comprising:
using the training data and a machine learning process to train the model for generating popularity score predictions (Bose, see at least: [0058] discloses “training ; 
generating, by the computing device, item popularity prediction output using the model, the item popularity prediction output representing future item preferences and comprising, for each item of the number of items, a set of predicted popularity scores corresponding to a set of future time periods (Bose, see at least: [0058] discloses using the ETS model or ARIMA model to forecast demand (see Figs. 6 & 7). [0063] discloses using Holt-Winters model to forecast demand (see Figs. 8 & 9). Figs. 8 & 9 display determining the baseline forecast of sales for a given item for a future time period); and 
providing, by the computing device, the item popularity prediction output representing future item preferences from the model, the providing causing the item popularity prediction output to be displayed as a user interface display to a user computing device of an online service provider (Bose, see at least: [0048] teaches “any providers who provide products or services need accurate demand forecast.” [0034] discloses accessing the system via a user interface and “the forecast engine 130 and the SIM-TO engine may provide a detailed analysis and summary of results to the requesting user,” which “may be presented in various manners, such as via data tables, graphs and diagrams,” and [0035] teaches the system is used by “providers of products or services.” [0068] discloses “the forecast data from the accepted model may be returned to the user who requested the forecast information.” See also, Figs. 8 & 9 Examiner note: the “user” that views the forecast information in Lee has been interpreted to be a provider who provides products and services and the device they are using is a service provider device.).  
Although disclosing obtaining item purchase data from purchase histories, Bose does not disclose: 
obtaining, from a plurality of electronic messages of a plurality of electronic messaging system users, user information and item purchase data;
using the item purchase data extracted from the plurality of electronic messages to determine a popularity score;
generating training data using the user information and item purchase data obtained from the plurality of electronic messages.
However, Dione teaches: 
obtaining, from a plurality of electronic messages of a plurality of electronic messaging system users, user information and item purchase data (Dione, see at least: [0030] teaches “receives e-receipt data 112 from a variety of sources, such as email service provider(s) 120, SMS service provider(s) 122, messaging platforms 124.” [0032] teaches “information and/or metadata associated with the sales captured within the respective e-receipts 112 including, for example, shipping information [i.e., user information]…information regarding purchased products and/or services [i.e., item purchase data].”);
using the item purchase data extracted from the plurality of electronic messages to determine a popularity score (Dione, see at least: [0045] teaches using prediction engine 250 “to identify information related to shipment information, such as spikes, dips, and so forth, in the supply chain.”);
generating training data using the user information and item purchase data obtained from the plurality of electronic messages (Dione, see at least: [0033] teaches “a machine learning algorithm is applied to generate the logistic demand forecasting 132 with the use of the trained one or more predictive models and the generated summary information that .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included obtaining, from a plurality of electronic messages of a plurality of electronic messaging system users, user information and item purchase data, using the item purchase data extracted from the plurality of electronic messages to determine a popularity score, and generating training data using the user information and item purchase data obtained from the plurality of electronic messages as taught by Dione in the demand forecasting system of Bose because it would have increased accuracy and precision in forecasting upcoming needs (Dione: [0016]).
	Additionally, Bose does not disclose:
obtaining prediction feedback using the model and observed data;
updating the model in accordance with the obtained prediction feedback.
However, Nazarian teaches: 
obtaining prediction feedback using the model and observed data (Nazarian, see at least: [0033] teaches “two distinct points of feedback…multiple points of feedback result in real-time improvements to the sales prediction technology.” [0034] teaches “a server 116 records purchase times of products 302…receives other information 306-314.”);
updating the model in accordance with the obtained prediction feedback (Nazarian, see at least: [0034] teaches “server 116 selects one of these forecasts based on factors such as past performance, level of accuracy, etc., and tunes a machine learning model parameter to limit overfitting…the selected sales model is then updated with the modified parameter .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included obtaining prediction feedback using the model and observed data and
updating the model in accordance with the obtained prediction feedback as taught by Nazarian in the system of Bose because it would have increased sales and profits (Nazarian: [0012]).

Regarding claim 5, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses for a future time period of the set of future time periods, an item's popularity score indicating a predicted number of purchases of the item in the future time period (Bose, see at least: [0058] discloses using the ETS model or ARIMA model to forecast demand (see Figs. 6 & 7). [0063] discloses using Holt-Winters model to forecast demand (see Figs. 8 & 9). Figs. 8 & 9 display determining the baseline forecast of sales for a given item for a future year).  

Regarding claim 6, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses the model comprising a time-series analysis model (Bose, see at least: [0058] discloses machine learning models such as STL, LOESS, ETS, ARIMA, and/or Hold Winters Exponential Smoothing to forecast demand).  

Regarding claim 7, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses: 
updating, by the computing device, the model using updated training data, the updated training data being generated using item purchase data corresponding to another more recent time span, the other time span comprising at least one new time period from the set of future time periods (Bose, see at least: [0068] discloses “the latest sales data collected by the data collectors 110 may be fed to the model.” See also, [0032]); 
training, by the computing device, the model using the updated training data (Bose, see at least: [0068] discloses “the latest sales data collected by the data collectors 110 may be fed to the model.”); 
generating, by the computing device, updated item popularity prediction output comprising, for each item of the number of items, another set of predicted popularity scores corresponding to another set of future time periods corresponding to the other more recent time span (Bose, see at least: [0068] discloses “new forecast data may be calculated,” and “a user may want to have an update of the demand forecast over a period of one week or one month.”); and 
providing, by the computing device, the updated item popularity prediction output (Bose, see at least: [0068] discloses “new forecast data may be calculated,” and “a user may want to have an update of the demand forecast over a period of one week or one month.”).  
Although disclosing training a machine learning model using purchase data, Bose does not explicitly disclose updated training data being generated using the user information and item purchase data corresponding to data extracted from another plurality of electronic messages.
However, Dione teaches updated training data being generated using the user information and item purchase data corresponding to data extracted from another plurality of electronic messages (Dione, see at least: [0030] teaches “receives e-receipt data 112 from a .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updated training data being generated using the user information and item purchase data corresponding to data extracted from another plurality of electronic messages as taught by Dione in the demand forecasting system of Bose because it would have increased accuracy and precision in forecasting upcoming needs (Dione: [0016]).

Regarding claim 8, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses each item of the number belonging to an item category (Bose, see at least: [0031] discloses “collect various data relating to items sold by the retail entity, including…categories.”).  

Regarding claim 12, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses the item purchase data corresponding to a number of merchants, and the set of popularity scores being determined across the number of merchants (Bose, see at least: [0031] & [0032] disclose data including “locations of stores” and .  
Although disclosing purchase data from a number of merchants, Bose does not explicitly disclose wherein the merchants are online merchants. 
However, Dione further teaches gathering purchase data from a plurality of online merchants (Dione, see at least: Fig. 3 displays that products are purchased from an “e-commerce provider/merchant.” See also, [0018], [0021]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included gathering purchase data from a plurality of online merchants as taught by Dione in the system of Bose because it would have increased accuracy and precision in forecasting upcoming needs (Dione: [0016]).

Regarding claim 13, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses the providing further comprising providing, for at least one item of the number, at least one popularity score determined using the item purchase data and providing at least one predicted popularity score (Bose, see at least: [0058] discloses using the ETS model or ARIMA model to forecast demand [i.e., predicted popularity score] (see Figs. 6 & 7). [0063] discloses using Holt-Winters model to forecast demand (see Figs. 8 & 9). Figs. 8 & 9 display determining the baseline forecast of sales [i.e., predicted popularity score] for a given item for a future time period).  
As noted above, although disclosing collecting item purchase data, Bose does not explicitly disclose item purchase data extracted from another plurality of electronic messages.
item purchase data extracted from another plurality of electronic messages (Dione, see at least: [0030] teaches “receives e-receipt data 112 from a variety of sources, such as email service provider(s) 120, SMS service provider(s) 122, messaging platforms 124,” wherein [0032] teaches that e-receipt data includes “shipping information [i.e., user information]…information regarding purchased products and/or services [i.e., item purchase data].” Fig. 3 displays that the demand forecasting is updated based on the e-receipt data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included item purchase data extracted from another plurality of electronic messages as taught by Dione in the demand forecasting system of Bose because it would have increased accuracy and precision in forecasting upcoming needs (Dione: [0016]).

Regarding claim 14, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Bose further discloses determining, by the computing device and using the item purchase data, at least one seasonal trend for at least one item of the number of items (Bose, see at least: [0052] discloses “demand forecast for seasonal items.” [0063] discloses using a seasonal Holt-Winters model to forecast demand).
As noted above, although disclosing collecting item purchase data, Bose does not explicitly disclose item purchase data extracted from another plurality of electronic messages.
However, Dione teaches item purchase data extracted from another plurality of electronic messages (Dione, see at least: [0030] teaches “receives e-receipt data 112 from a variety of sources, such as email service provider(s) 120, SMS service provider(s) 122, messaging platforms 124,” wherein [0032] teaches that e-receipt data includes “shipping .
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included item purchase data extracted from another plurality of electronic messages as taught by Dione in the demand forecasting system of Bose because it would have increased accuracy and precision in forecasting upcoming needs (Dione: [0016]).

Regarding claims 15, 18, and 19, claims 15, 18, and 19 are directed to a computer-readable storage medium. Claims 15, 18, and 19 recite limitations that are parallel in nature to those addressed above for claims 1, 7, and 12 which are directed towards a method. Claims 15, 18, and 19 are therefore rejected for the same reasons as set forth above for claims 1, 7, and 12, respectively.  
It is noted that claim 15 includes additional limitations including a non-transitory computer-readable storage medium tangible encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method. 
Bose further discloses a non-transitory computer-readable storage medium tangible encoded with computer-executable instructions that when executed by a processor associated with a computing device perform a method (Bose, see at least: Fig. 12, [0081]). 
 
Regarding claim 20, claim 20 is directed to a computing device. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 1 which is directed 
It is noted that claim 20 includes additional limitations including a processor and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor. 
Bose further discloses a processor and a non-transitory computer-readable storage medium for tangibly storing thereon program logic for execution by the processor (Bose, see at least: Fig. 12, [0081]). 

Regarding claim 21, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. Although disclosing a prediction model to predict item popularity, Bose does not disclose updating the model in accordance with the obtained prediction feedback comprising modifying at least one operational parameter used by the machine learning process to update the model.
However, Nazarian teaches updating the model in accordance with the obtained prediction feedback comprising modifying at least one operational parameter used by the machine learning process to update the model (Nazarian, see at least: [0034] teaches “server 116 selects one of these forecasts based on factors such as past performance, level of accuracy, etc., and tunes a machine learning model parameter to limit overfitting…the selected sales model is then updated with the modified parameter 322, and the updated rates of sales model is used to predict a next purchase…the rate of sales model can be refreshed on a periodic basis 326.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updating the model in accordance with the obtained prediction .


Claims 3, 4, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0341898 A1 (hereinafter Bose) in view of US 2018/0276695 A1 (hereinafter Dione) and US 2018/0285902 A1 (hereinafter Nazarian) and further in view of US 2007/0250390 A1 (hereinafter Lee). 

Regarding claim 3, Bose in view of Dione and Nazarian teaches the limitations of claim 1, as noted above. As noted above, Bose discloses item popularity output representing future item preferences from the model. Although disclosing providing an output of the model, Bose does not disclose the output of the model comprising, for each future time period of the number of future time periods, a list comprising a set of items, of the number of items, the set of items in the list being ordered based on popularity score.
However, Lee further teaches the output of the model comprising, for each future time period of the number of future time periods, a list comprising a set of items, of the number of items, the set of items in the list being ordered based on popularity score (Lee, see at least: [0015] teaches “consumer purchase data may be used to organize consumer or product search results based on product popularity.” [0091] teaches “information collected by an online shopping management system with respect to the preferences that consumers have for different online merchants and for different name-brand product may be used by search engines to order .  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the output of the model comprising, for each future time period of the number of future time periods, a list comprising a set of items, of the number of items, the set of items in the list being ordered based on popularity score as taught by Lee in the system of Bose/Dione/Nazarian for at least the rationale noted above.

Regarding claim 4, Bose in view of Dione, Nazarian, and Lee teaches the limitations of claim 3, as noted above. Although disclosing providing an output of the model, Bose does not disclose the set of items comprising a number of top-ranked items determined based on the popularity score of each item of the number.
However, Lee further teaches the set of items comprising a number of top-ranked items determined based on the popularity score of each item of the number (Lee, see at least: [0015] teaches “consumer purchase data may be used to organize consumer or product search results based on product popularity…where a search is requested as to golf clubs, search results may be listed in order of decreasing sales volume.”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the set of items comprising a number of top-ranked items determined  as taught by Lee in the system of Bose for at least the rationale noted above.

Regarding claims 16 and 17, claims 16 and 17 are directed to a non-transitory computer-readable storage medium. Claims 16 and 17 recite limitations that are parallel in nature to those addressed above for claims 3 and 4 which are directed towards a method. Claims 16 and 17 are therefore rejected for the same reasons as set forth above for claims 3 and 4, respectively.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0341898 A1 (hereinafter Bose) in view of US 2018/0276695 A1 (hereinafter Dione) and US 2018/0285902 A1 (hereinafter Nazarian) and further in view of US 2014/0172652 A1 (hereinafter Pobbathi). 

Regarding claim 9, Bose in view of Dione and Nazarian teaches the limitations of claim 8, as noted above. Bose further discloses determining, by the computing device, the item category of an item of the number, the determining comprising using an item name corresponding to the item as input (Bose, see at least: [0038] discloses “upon receiving data relating to a new item, division, category, and/or subcategory of the new item are determined,” and “a division, category, and subcategory to which the new item belongs may be determined based on the description of the new item.”).
Although disclosing determining an item category of an item using item information, Bose/Dione/Nazarian does not disclose training, by the computing device, an item categorization model using training data, the training data comprising a plurality of training examples, each training example comprising an item name and a category designation.
However, Pobbathi further teaches training, by the computing device, an item categorization model using training data, the training data comprising a plurality of training examples, each training example comprising an item name and a category designation (Pobbathi, see at least: [0057] teaches using a machine learning classifier wherein “training documents comprise product information.” See also, [0059], [0064]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included training, by the computing device, an item categorization model using training data, the training data comprising a plurality of training examples, each training example comprising an item name and a category designation as taught by Pobbathi in the system of Bose/ Dione/Nazarian because it would have allowed for faster, less expensive, and more accurate item determinations (Pobbathi: [0008]). 

Regarding claim 10, Bose in view of Dione, Nazarian, and Pobbathi teaches the limitations of claim 9, as noted above. Bose further discloses the item name corresponding to the item being a canonical name determined for the item using descriptive information included in the item purchase data (Bose, see at least: [0038] discloses a new item is “Kmart men’s underwear.” See also, Fig. 4).  



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0341898 A1 (hereinafter Bose) in view of US 2018/0276695 A1 (hereinafter Dione) and US 2018/0285902 A1 (hereinafter Nazarian) and further in view of US 2015/0186950 A1 (hereinafter Benaiah).

Regarding claim 11, Bose in view of Dione and Nazarian teaches the limitations of claim 8, as noted above. Although teaching ranking item information, Bose/Dione/Nazarian does not teach identifying, by the computing device and using the item purchase data, an item of the number as a premium product in one item category, the premium product having a highest price in the category.  
However, Benaiah teaches identifying, by the computing device and using the item purchase data, an item of the number as a premium product in one item category, the premium product having a highest price in the category (Benaiah, see at least: [0071] teaches “the server 1241 may process item records 300 for each item to be displayed in GUI 900 to determine price information, and may create a promotion vector ranking items in descending price order.” Fig. 9 displays an example GUI 900 with shirt 5 centrally locations due to it having the highest price.).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying, by the computing device and using the item purchase data, an item of the number as a premium product in one item category, the premium product having a highest price in the category as taught by Benaiah in the system of Bose/Dione/Nazarian because it would have improved the viewer’s ability to quickly and easily make a decision regarding an item (Benaiah: [0029]). 

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered but are not persuasive. As such, the rejection is hereby maintained.
On page 15 of the Remarks Applicant argues that “the claims are not directed to ‘mathematical relationships, mathematical formulas or equations, or mathematical calculations.’” The Examiner is persuaded that the claims, as amended, do not recite a mathematical concept. However, the Examiner maintains that the claims recite an abstract idea. 
On page 17 of the Remarks Applicant argues that “the claims are not organizing human activity,” as “the claims do not recite organizing ‘sales’ or ‘sales activity’.” Further, on page 18 of the Remarks Applicant cites the October 2019 Update and In re Ferguson arguing that “the claimed subject matter does not recite selling a product and certainly does not recite selling a product or sharing profits of any product sales.” The Examiner disagrees and maintains that the claims recite a certain method of organizing human activity because the claims recite sales activity. In an effort to improve consistency and predictability of the determinations as to whether the identified limitations fall within the subject matter groupings, the 2019 PEG “extracts and synthesizes key concepts identified by the courts as abstract ideas.” As explained in the 2019 October Update to Subject Matter Eligibility, “the Office has shifted its approach from the case-comparison approach in determining whether a claim recites and abstract idea and instead uses enumerated groupings of abstract ideas.” Therefore, Applicant’s exact abstract idea need not be present in the claims if it is encompassed in the enumerated groupings. In this case, while Applicant’s claims do not recite “structuring a sales force or marketing company,” the claims still recite a sales activity. Specifically, monitoring prior purchases in order to predict future demand is an activity that businesses routinely partake in for a number of reasons such as 
On page 18-19 Applicant argues that “claims are explicitly tailored,” which “is a practical application in the field of data processing,” and that “consequently any alleged categorical exception is necessarily ‘integrated’ into the specifically claimed system represented in the claims.” The Examiner directs Applicant to the MPEP and 2019 PEG which provides no mention of a manner in which an exception is “necessarily ‘integrated’,” which is the most recent guidance provided by the Office. As stated previously, the Examiner maintains that the claims are not integrated into a practical application because the additional elements of a computing device and training a machine learning model merely amount to no more than using a computer as a tool to perform an abstract idea. For example, the process of collecting and analyzing purchase histories to predict future purchasing patterns is a process that can be performed absent the computing elements. The use of the computing device merely amount to a tool to perform the claimed steps or an allocation of a particular technological environment. Therefore, the abstract idea is not integrated into a practical application. 
On pages 19-21 of the Remarks Applicant argues that “the claimed subject matter provides a technical improvement” and that, like BASCOM, “the claims here provide an inventive concept in its nonconventional and non-generic arrangement of allegedly known components.” The Examiner disagrees and reiterates the previously provided discussion regarding BASCOM. In BASCOM, the court found that, although individually the additional elements were a generic computer, network, and Internet components that did not amount to significantly more, the non-conventional and non-generic arrangement of the various computer components for filtering internet content did amount to significantly more. BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016). However, in making such a determination, the court noted that “the claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet or to perform it on a set of generic computer components.” Id. Furthermore, the court noted that the “patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such content.” Id. 
In contrast, Applicant's claims do not describe how the particular arrangement of elements is a technical improvement and the claims, in fact, only merely recite the abstract idea of determining item popularity along with the requirement to perform it on a set of generic computer components. For example, Applicant's claims merely recite steps of a method with generic computer components being recited in a generic manner. While a computing device and trained machine learning model are included within the claims, they are claimed in a generic manner and merely perform generic functions. Applicant’s disclosure does not articulate or suggest how these additional elements function, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements are particularly arranged in order to provide a technical improvement. As such, the comparison of Applicant's claims to BASCOM in inapposite.
On page 20 Applicant states:
“Should the Examiner persist in rejecting the claims as being patent ineligible under § 101, the PTO's guidelines dictate that the Examiner should, for each claim (regardless of whether the claim is an independent claim or a dependent claim) that is being rejected, identify the specific element(s) of the claim that the Examiner contends is directed to an abstract idea and explain why the Examiner 
	The Examiner notes the present discussion and the rejection above which has satisfied such a direction.
On page 20 of the Remarks Applicant again argues that “these limitations are not ‘generic computer functions’ as evidence by the fact, as discussed herein, the art cited by the Office Action fails to disclose a number of claim elements.” The Examiner disagrees and reiterates the discussion previously provided. First, as noted in the response below and the rejection, each and every claim element is taught by the cited references. Second, the additional elements recited by the claims include: a computing device, electronic messages, and training a machine learning process. These additional elements are discussed in generic manner in the claims and the specification. For example, paragraphs [0033]-[0034] discuss the generic nature of the additional elements stating that the computing device may be “a general purpose computer.” Additionally, paragraph [0106] of Applicant’s specification states that the model is generated using machine learning such as a time-series analysis model demonstrating that it is a generic computer function. Therefore, the Examiner maintains that the additional elements are generic computer elements performing generic functions.
On page 21 Applicant argues that: 

The Examiner disagrees with Applicant’s assertion. As is evidenced in the rejection above, each and every claim element has been addressed. Additionally, as discussed previously, any evidence regarding well-understood, routine, and conventional activity is not required in the particular instance. The 2019 PEG states that “if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B,” which includes an evaluation of well-understood, routine, and conventional activity. In this case, the Examiner notes that none of the claim limitations have been interpreted represent insignificant extra-solution activity. As such, any considerations under Berkheimer are unnecessary.

	With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view of the amendments. In view of the amendments, new grounds of rejection have been applied. The new grounds of rejection have been necessitated by Applicant’s amendments.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0220946 A1 (hereinafter Horesh) (cited in the IDS)– Horesh discloses a system of identifying trends using received communication data (Horesh: [0006])
                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/ALLISON G WOOD/Primary Examiner, Art Unit 3625